Exhibit 10.2
ENDEAVOUR INTERNATIONAL CORPORATION
2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into
by and between Endeavour International Corporation (the “Company”) and [name],
(“Grantee”) an employee of the Company, effective as of [date] (the “Date of
Grant”).
     WHEREAS, the Company, in order to induce you to enter into and continue to
dedicate services to the Company and to materially contribute to the success of
the Company, desires to grant to you a number of restricted shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”), subject
to the terms and conditions of this Agreement, with a view to increasing your
interest in the Company’s welfare and growth;
     WHEREAS, the Company adopted the Endeavour International Corporation 2010
Stock Incentive Plan as it may be amended from time to time (the “Plan”) under
which the Company is authorized to grant restricted stock awards to certain
employees and service providers of the Company;
     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein and the terms capitalized
but not defined herein shall have the meanings set forth in the Plan; and
     WHEREAS, you desire to accept the restricted stock award made pursuant to
this Agreement.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Common Stock. Subject to the restrictions, forfeiture
provisions and other terms and conditions set forth herein the Company hereby
grants to Grantee [number] of shares of Common Stock (“Restricted Shares”) as of
the Date of Grant set forth above in accordance with the terms and conditions
set forth herein and in the Plan.
     2. Transfer Restrictions; Vesting. Grantee shall not sell, assign,
transfer, exchange, pledge, encumber, gift, devise, hypothecate or otherwise
dispose of (collectively, “Transfer”) any Restricted Shares prior to their
vesting in accordance with the Vesting Schedule as follows:
          (a) 33.3% of the total Restricted Shares shall vest and the
restrictions shall lapse on the first anniversary of the Date of Grant provided
the Grantee is employed by (or providing services to) the Company or Affiliate
on that date;

 



--------------------------------------------------------------------------------



 



          (b) 33.3% of the total Restricted Shares shall vest and the
restrictions shall lapse on the second anniversary of the Date of Grant provided
the Grantee is employed by (or providing services to) the Company or Affiliate
on that date; and
          (c) 33.4% of the total Restricted Shares shall vest and become
exercisable on the third anniversary of the Date of Grant provided the Grantee
is employed by (or providing services to) the Company or Affiliate on that date.
     The vested portion of such Restricted Shares shall be rounded down to the
nearest whole share. Further, even after such Restricted Shares become vested,
such vested Restricted Shares may not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities or other applicable law or Company policies as determined by Company
on advice of counsel chosen by the Company in its sole discretion.
     3. Vesting on Change in Control. Notwithstanding the provisions in
Section 2, on the date immediately preceding the date of a Change in Control of
the Company (as defined in the Plan), the Restricted Shares shall be 100%
vested.
     4. Forfeiture.
          (a) Termination of Employment. If Grantee’s employment with the
Company is terminated by the Company or Grantee for any reason, then Grantee
shall immediately forfeit all Restricted Shares which are unvested unless the
Board of Directors, in its sole discretion, determines that any or all of such
unvested Restricted Shares shall not be so forfeited. [THIS PROVISION CAN BE
MODIFIED TO PROVIDE FOR VESTING ON ACCOUNT OF CERTAIN TERMINATIONS SUCH AS
DEATH, DISABILITY, OR RETIREMENT]
          (b) Forfeited Shares. Any Restricted Shares forfeited under this
Section 4 shall automatically revert to the Company and become canceled. Any
certificate(s) representing Restricted Shares which include forfeited shares
shall only represent that number of Restricted Shares which have not been
forfeited hereunder. Upon the Company’s request, Grantee agrees for himself and
any other holder(s) to tender to the Company any certificate(s) representing
Restricted Shares which include forfeited shares for a new certificate
representing the unforfeited number of Restricted Shares.
     5. Escrow of Restricted Shares. The Company shall evidence the Restricted
Shares in the manner that it deems appropriate. The Company may issue in
Grantee’s name a certificate or certificates representing the Restricted Shares
and retain that certificate or those certificates until the restrictions on such
Restricted Shares expire as contemplated in Sections 2 or 3 of this Agreement or
the Restricted Shares are forfeited as described in Section 4 of this Agreement.
If the Company certificates the Restricted Shares, Grantee shall execute one or
more stock powers in blank for those certificates and deliver those stock powers
to the Company. The Company shall hold the Restricted Shares and the related
stock powers pursuant to the terms of this Agreement, if applicable, until such
time as (a) a certificate or certificates for the Restricted Shares are
delivered to Grantee, (b) the Restricted Shares are otherwise transferred to
Grantee free of restrictions, or (c) the Restricted Shares are canceled and
forfeited pursuant to this Agreement. The Company may issue to the Grantee a
receipt evidencing the certificates held by

2



--------------------------------------------------------------------------------



 



it which are registered in the name of the Grantee. In addition to any other
legends that may be required by applicable law or otherwise, each such stock
certificate shall bear the legends substantially as follows:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE RESTRICTED STOCK
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND ENDEAVOUR
INTERNATIONAL CORPORATION. COPIES OF THE RESTRICTED STOCK AGREEMENT ARE ON FILE
IN THE OFFICE OF THE SECRETARY OF ENDEAVOUR INTERNATIONAL CORPORATION, LOCATED
AT 1001 FANNIN STREET, SUITE 1600, HOUSTON, TEXAS 77002.
     The legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions thereon have lapsed.
     6. Tax Requirements.
          (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this grant.
          (b) Share Withholding. With respect to tax withholding required upon
any taxable event arising as a result of this grant, the Company may, at the
sole discretion of the Board or Committee, satisfy the withholding requirement,
in whole or in part, by withholding shares of common stock having a fair market
value on the date the tax is to be determined equal to the statutory total tax
which could be imposed on the transaction. Any fraction of a share of common
stock required to satisfy such obligation shall be disregarded and the amount
due shall instead be paid in cash by the Grantee. The Grantee may request that
such tax withholding be satisfied by payment in cash by the Grantee to the
Company or withholding from other compensation payable to the Grantee at such
time the tax withholding is due. All such requests shall be made in writing,
signed by the Grantee, and shall be subject to any restrictions or limitations
that the Committee, in its discretion, deems appropriate.
     7. Miscellaneous.
          (a) Certain Transfers Void. Any purported transfer of Restricted
Shares in breach of any provision of this Agreement shall be void and
ineffectual, and shall not operate to transfer any interest or title in the
purported transferee.
          (b) No Fractional Shares. All provisions of this Agreement concern
whole shares of Common Stock. If the application of any provision hereunder
would yield a fractional share, the value of such fractional share shall be paid
to the Grantee in cash.
          (c) Not an Employment Agreement. This Agreement is not an employment
agreement, and this Agreement shall not be, and no provision of this Agreement
shall be

3



--------------------------------------------------------------------------------



 



construed or interpreted to create any employment relationship or right to
continued employment with the Company, Company affiliates, parent, subsidiary or
their affiliates.
          (d) Dispute Resolution.
          (i) Arbitration. All disputes and controversies of every kind and
nature between any parties hereto arising out of or in connection with this
Agreement or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:
          (1) After a dispute or controversy arises, any party may, in a written
notice delivered to the other parties to the dispute, demand such arbitration.
Such notice shall designate the name of the arbitrator (who shall be an
impartial person) appointed by such party demanding arbitration, together with a
statement of the matter in controversy.
          (2) Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties’
arbitrator (who shall be an impartial person). If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA. If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.
          (3) Each party shall bear its own arbitration costs and expenses. The
arbitration hearing shall be held in Houston, Texas at a location designated by
a majority of the arbitrators. The Commercial Arbitration Rules of the American
Arbitration Association shall be incorporated by reference at such hearing and
the substantive laws of the State of Texas (excluding conflict of laws
provisions) shall apply.
          (4) The arbitration hearing shall be concluded within ten (10) days
unless otherwise ordered by the arbitrators and the written award thereon shall
be made within fifteen (15) days after the close of submission of evidence. An
award rendered by a majority of the arbitrators appointed pursuant to this
Agreement shall be final and binding on all parties to the proceeding, shall
resolve the question of costs of the arbitrators and all related matters, and
judgment on such award may be entered and enforced by either party in any court
of competent jurisdiction.
          (5) Except as set forth in Section 7(d)(ii), the parties stipulate
that the provisions of this Section shall be a complete defense to any suit,
action

4



--------------------------------------------------------------------------------



 



or proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any controversy or dispute arising out
of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.
No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.
          (ii) Emergency Relief. Notwithstanding anything in this Section 7(d)
to the contrary, any party may seek from a court any provisional remedy that may
be necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 7(d).
          (e) Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the address indicated beneath its signature on the
execution page of this Agreement, and to Grantee at his address indicated on the
Company’s stock records, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner herein set forth. Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means),
and when delivered and receipted for (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.
          (f) Amendment and Waiver. This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee. Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance. Any amendment
or waiver agreed to by the Company shall be effective only if executed and
delivered by a duly authorized executive officer of the Company other than
Grantee. The failure of any party at any time or times to require performance of
any provisions hereof shall in no manner effect the right to enforce the same.
No waiver by any party of any term or condition in this Agreement, or breach
thereof, in one or more instances shall be deemed a continuing waiver of any
such condition or breach, a waiver of any other condition, or the breach of any
other term or condition.
          (g) Independent Legal and Tax Advice. The Grantee has been advised and
Grantee hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this grant of Restricted Shares and
the disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code of 1986, as amended.

5



--------------------------------------------------------------------------------



 



          (h) Governing Law and Severability. This Agreement shall be governed
by the internal laws, and not the laws of conflict, of the State of Texas. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement which shall remain in full force and effect.
          (i) Successors and Assigns. Subject to the limitations which this
Agreement imposes upon transferability of Restricted Shares, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and, upon his death, on his estate and
beneficiaries thereof (whether by will or the laws of descent and distribution).
          (j) Entire Agreement. This Agreement supersedes any and all other
prior understandings and agreements, either oral or in writing, between the
parties with respect to the subject matter hereof and constitute the sole and
only agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.
          (k) The Plan. This Agreement is subject to all terms, conditions,
limitations and restrictions contained in the Plan.
[Signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date first above written.

            COMPANY:

ENDEAVOUR INTERNATIONAL CORPORATION
                     By:           Name:   [name]        Title:   [title]     

            Address:   Endeavour International Corporation        1001 Fannin
Street, Suite 1600
Houston, Texas 77002
Telecopy No.: (713) 307-8793
Attention: Secretary     

            GRANTEE:
                 [name]             

7